Mr. Justice Thomas delivered the opinion of the court: This is a claim filed by the St. Paul Fire & Marine Insurance Company for a refund of $797.97 privilege tax overpaid to the Division of Insurance of the Department of Trade and Commerce of the State of Illinois in the year 1925. This amount was paid by claimant to the city collector of the city of Chicago, and, under the provisions of the statute, should have been credited on the amount of its assessment for the year 1924, payable in 1925, but by oversight the credit was not given. The Attorney General has filed a statement on behalf of the State to-which is attached as an exhibit a letter of the Supérintendent of Insurance which admits that claimant should have had a credit of $797.97 on its privilege tax for that year, and advises that the claim be allowed. The Attorney General accordingly consents that an award be allowed cláimant in the sum of $797.97. It is manifest that claimant has paid a double tax to the extent of the claim filed and we therefore allow it an award of $797.97.